— Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the amount of recovery by the sum of $150 on account of damages claimed for loss of work at One Hundred and Twenty-seventh street and Broadway, in which event the judgment, as so reduced, and order are affirmed, without costs. No opinion. Hirschberg, Thomas and Rich, JJ., concurred; Jenks, P. J., and Carr, J., voted to reverse for failure of plaintiff to offer sufficient evidence as to his damage.